          Case 1:17-cr-00012-NONE-SKO Document 240 Filed 03/26/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street
   Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00012 NONE-SKO
12
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                          FINDINGS AND ORDER
14
     EDWARD PAUL CRAGG,                                  PROPOSED DATE: June 2, 2021
15                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Sheila K. Oberto
16

17
            This case is scheduled for a status conference on March 31, 2021, but the parties have agreed to
18
     move this hearing to June 2, 2021. This Court has issued General Orders 611-628 to address public
19
     health concerns related to COVID-19, including the temporary suspension of jury trials and restrictions
20
     on access to court buildings. Initially the Fresno courthouse was closed through June 15, 2020, but it
21
     has since been closed until further notice.
22
            Although the General Orders address district-wide health concerns, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
24
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
25
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00012-NONE-SKO Document 240 Filed 03/26/21 Page 2 of 5


 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

11 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

12 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

13 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

14 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

15 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

16 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

17 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

18 enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.

22 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

23 “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, accordingly stipulate as follows:
27          1.      By previous order this matter was set for a status conference hearing on March 31, 2021.

28 The Court more recently has invited a continuance of this hearing if counsel do not believe that anything

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:17-cr-00012-NONE-SKO Document 240 Filed 03/26/21 Page 3 of 5


 1 substantial can be accomplished at the currently scheduled hearing.

 2          2.     By this stipulation, the parties agree that the next status conference be scheduled for June

 3 2, 2021, and to exclude time between March 31, 2021, and June 2, 2021, under 18 U.S.C. §§

 4 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 5          3.     The parties agree, and request that the Court find the following:

 6                 a)      Counsel for defendant desires additional time to consult with his client, to review

 7          the current charge and conduct additional investigation and research related to the charge, to

 8          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

 9          motions. In part this is because the government has provided discovery and made items

10          available for defense review, and counsel and the defendant will benefit from additional time to

11          consider this material.

12                 b)      Counsel for defendant believes that failure to grant the above-requested

13          continuance would deny him the reasonable time necessary for effective preparation, taking into

14          account the exercise of due diligence.

15                 c)      The government does not object to the continuance and joins in the request.

16                 d)      In addition to the public health concerns cited by General Orders 611 and 612 and

17          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18          this case because counsel or other relevant individuals have been encouraged to telework and

19          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

20          contact should the hearing proceed.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)      Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28          et seq., within which trial must commence, the time period from March 31, 2021, to June 2,

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:17-cr-00012-NONE-SKO Document 240 Filed 03/26/21 Page 4 of 5


 1          2021, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

 2          (ii) and (iv) because it results from a continuance granted by the Court at the request of the

 3          parties on the basis of the Court’s finding that the ends of justice served by taking such action

 4          outweigh the best interest of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
     Dated: March 26, 2021                                   PHILLIP A. TALBERT
10                                                           Acting United States Attorney
11
                                                             /s/ David Gappa
12                                                           DAVID L. GAPPA
                                                             Assistant United States Attorney
13

14
     Dated: March 26, 2021                                   /s/ MARC DAYS
15                                                           MARC DAYS
16                                                           Counsel for Defendant
                                                             EDWARD PAUL CRAGG
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:17-cr-00012-NONE-SKO Document 240 Filed 03/26/21 Page 5 of 5


 1
                                  IN THE UNITED STATES DISTRICT COURT
 2
                                     EASTERN DISTRICT OF CALIFORNIA
 3

 4   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00012 NONE-SKO
 5                                 Plaintiff,             FINDINGS AND ORDER
 6                           v.                           DATE: June 2, 2021
                                                          TIME: 1:00 p.m.
 7   EDWARD PAUL CRAGG,                                   COURT: Hon. Sheila K. Oberto
 8                                 Defendant.
 9
10
                                                FINDINGS AND ORDER
11
              The court has reviewed and considered the stipulation filed by the parties on March 26, 2021,
12
     and also reviewed the record of this case. For the reasons stated in the stipulation the period of time
13
     from March 31, 2021, through June 2, 2021, inclusive, is deemed excludable under 18 U.S.C. §§
14
     3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the
15
     Court at the request of the parties on the basis of the Court’s finding that the ends of justice served by
16
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
17

18 IT IS SO ORDERED.

19

20
     Dated:     March 26, 2021                                     /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
